C. A. 9th Cir. Four Members of the Court have disqualified themselves in this case. Because of this absence of a quorum, 28 U. S. C. § 1, and since a majority of the qualified Justices are of the opinion that the case cannot be heard and determined at the next Term of Court, the judgment and order are affirmed under 28 U. S. C. § 2109, which provides that under these circumstances “the court shall enter its order.affirming the judgment of the court from which the case was brought for review with the same effect as upon af-firmance by an equally divided court.”